             Case 2:18-cv-00379-MJH Document 71 Filed 07/30/19 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 KATHARINE ANN FREDRIKSEN

                         Plaintiff,                Civil Action No. 2:18-CV-00379

 v.                                                Honorable Marilyn J. Horan
                                                   United States District Judge
 CONSOL ENERGY INC.

                         Defendant.


                 DEFENDANT CONSOL ENERGY INC.’S MOTION
      FOR LEAVE TO FILE REPLY IN SUPPORT OF ITS MOTION TO STRIKE THE
           “SUPPLEMENTAL” EXPERT REPORT OF JOHN PETRANCOSTA

        Defendant CONSOL Energy Inc. (“CONSOL”), pursuant to Chambers’ Procedures,

hereby moves the Court for leave to file a reply to Plaintiff’s Brief in Opposition (ECF No. 70) to

CONSOL’s Motion to Strike Plaintiff’s “Supplemental” Expert Report of John Petrancosta and

Preclude the Introduction of Damages Calculations Not Disclosed During Discovery (“Motion to

Strike”) (ECF Nos. 64-65) and states:

        1.       On July 18, 2019, CONSOL filed its Motion to Strike in which it argued that while

Plaintiff’s “Supplemental” Expert Report was styled as a “supplemental analysis,” the report

actually replaced Mr. Petrancosta’s prior damages calculations with entirely new damages

calculations that had not been previously disclosed to CONSOL, despite the Court’s November

19, 2018 Order requiring Plaintiff to supplement her damages calculations or risk being precluded

from presenting evidence of such calculations at trial.

        2.       On July 25, 2019, Plaintiff filed a Brief in Opposition (the “Opposition”) to

CONSOL’s Motion to Strike in which she offered purported justifications for her untimely expert
            Case 2:18-cv-00379-MJH Document 71 Filed 07/30/19 Page 2 of 3




report and noted that one of the decisions CONSOL relied upon – Howe v. City of Akron – has

been reversed.

       3.        CONSOL seeks leave to file a reply, which is attached hereto as Exhibit 1, for the

limited purpose of addressing arguments raised in Plaintiff’s Opposition, and to explain that the

citation to the Howe decision, later reversed by the Sixth Circuit, was due to the case being

incorrectly marked as having no negative subsequent appellate history within LexisAdvance.

       4.        CONSOL has filed this Motion and its proposed reply in an expedited fashion and

well in advance of the hearing on Plaintiff’s Motion to Strike, which is set for August 8, 2019;

therefore, CONSOL submits that no significant delay will be caused by permitting it to file a Reply.

                                         CONCLUSION

       WHEREFORE, CONSOL respectfully requests that the Court issue an Order granting

CONSOL leave to file a brief reply to Plaintiff’s Brief in Opposition to CONSOL’s Motion to

Strike and grant such other and further relief as this Court deems just and proper.



DATED: July 30, 2019                          Respectfully submitted,


                                               /s/ Gerald J. Stubenhofer
                                               Gerald J. Stubenhofer, Jr.
                                               Pa. Id. No. 72921
                                               Courtney S. Schorr
                                               Pa. Id. No. 317370
                                               McGuireWoods LLP
                                               260 Forbes Avenue, Suite 1800
                                               Pittsburgh, PA 15222
                                               (412) 667-6000
                                               gstubenhofer@mcguirewoods.com
                                               cschorr@mcguirewoods.com
                                               Counsel for Defendant CONSOL Energy Inc.
         Case 2:18-cv-00379-MJH Document 71 Filed 07/30/19 Page 3 of 3




                               CERTIFICATE OF SERVICE
       The undersigned hereby certifies that a true and correct copy of the foregoing document

has been served upon the following counsel of record via the Court’s CM/ECF Notification

System, this 30th day of July 2019:

                                      Samuel J. Cordes
                                      John E. Black, III
                                    Rothman Gordon, P.C.
                                 310 Grant Street, Third Floor
                                    Pittsburgh, PA 15219


                                                          /s/ Gerald J. Stubenhofer
